Citation Nr: 9906049	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-42 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for testicular atrophy.

2.  Entitlement to service connection for a left bundle 
branch block.

3.  Entitlement to service connection for bilateral foot 
disorder.

4.  Entitlement to a (compensable) rating for residuals of 
excision of the septal papilloma with left rhinotomy.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder injury with impingement 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1982 to May 1985.  
The veteran also served as a member in the South Carolina 
Army National Guard.

In a March 1996 rating action, service connection for atrophy 
of the testicles, nose surgery, and left bundle branch block 
was denied, and service connection for residuals of a right 
shoulder injury with impingement syndrome was granted and 
rated as 10 percent disabling, effective from May 1, 1995.  
In May 1996, the veteran disagreed with the denial of service 
connection for nose surgery and atrophy of the testicles.  He 
also amended the claim to include service connection for a 
bilateral foot disorder.  

In a June 1996 rating action, service connection for excision 
of septal papilloma with left rhinotomy was granted and rated 
at zero percent, effective from May 1, 1995, and service 
connection for bilateral foot disorder, claimed as plantar 
fasciitis, was denied.  In August 1996, the veteran perfected 
the appeal associated with atrophy of the testicles and 
residuals of nose surgery and expressed disagreement with the 
denial of service connection for a bilateral foot disorder.  
The veteran also indicated that he wanted to pursue a claim 
for an increased rating for the right shoulder disorder. 

In December 1996, the RO, in relevant part, confirmed and 
continued the assigned 10 percent evaluation for the right 
shoulder disability.  Shortly thereafter, the veteran 
expressed disagreement.  He also disagreed with the assigned 
noncompensable evaluation for the nose disorder and denial of 
service connection for a foot disorder.  In January 1997, a 
statement of the case was issued to the veteran.  In February 
1997, the veteran perfected the appeal.  In an August 1997 
rating action, the RO increased the 10 percent evaluation for 
the right shoulder disability to 20 percent.  

At his personal hearing in July 1998, the veteran's 
representative indicated that the veteran wished to pursue a 
claim of individual unemployability based on the right 
shoulder disability.  The matter is referred to the RO for 
any development deemed appropriate.

In July and September 1998, the veteran submitted additional 
evidence to support his claims.  VA regulations provide that 
any pertinent evidence submitted by the appellant which is 
accepted by the Board, under the provisions of this section, 
as well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter, must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304 (1998).  However, the veteran also 
submitted written waivers of initial RO adjudication.  Thus, 
the provisions of 20.1304 have been satisfied and additional 
development in this respect is not warranted.

The issues of entitlement to a (compensable) increased rating 
for residuals of excision of the septal papilloma with left 
rhinotomy and entitlement to an increased rating in excess of 
20 percent for residuals of a right shoulder injury with 
impingement syndrome, will be addressed in the remand portion 
of the decision.


FINDINGS OF FACT

1.  The record shows clearly and unmistakably that the 
veteran's testicular atrophy existed prior to service and the 
veteran entered service with the disorder.

2.  There is no competent evidence of record demonstrating 
that the veteran's testicular atrophy was aggravated beyond 
its natural progression by service or events from service.

3.  The veteran's left bundle branch block is not a 
disability as recognized by VA law and regulation.

4.  The veteran's bilateral foot disorder was incurred in or 
aggravated by inactive duty for training.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for testicular atrophy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left bundle branch block is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's bilateral foot disorder is related to 
service.  38 U.S.C.A. §§ 101(24), 5107(a) (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and regulation

VA law provides that for disability resulting from a personal 
injury incurred or disease contracted in the line of duty, in 
the active military, naval, or air service, during other than 
a period of war, the United States will pay compensation to 
any veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which such injury or disease was incurred or 
preexisting injury or disease was aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1998).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  However, that the usual effects 
of medical treatment in service, having the effect of 
ameliorating conditions incurred before enlistment will not 
be considered service-connected unless that injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).

Under VA law and regulations, the veteran is presumed to be 
in sound condition when he is accepted for service, with the 
exception of disorders noted at the time of entrance into 
service.  The presumption is rebutted where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that the injury existed prior to service.  38 C.F.R. 
§ 3.304(b).

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Continuity of symptomatology is 
required where the condition noted in service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).


Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  As such, the threshold question with regard to 
the veteran's claim for service connection is whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The test is an 
objective one which explores the likelihood of prevailing on 
the claim under the applicable law and regulations.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, although a 
claim need not be conclusive to be well grounded, it must be 
accompanied by supporting evidence.  38 U.S.C.A. § 5107(a); 
Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).

Testicular atrophy

The veteran asserts that his testicular atrophy disorder was 
incurred in or aggravated by inactive duty for training.  In 
this case, the competent and credible evidence of record 
establishes that the veteran's testicular atrophy existed 
prior to service, and did not originate in service.  Hospital 
reports from Spartanburg General Hospital dated from June to 
July 1981 show that the veteran underwent an insertion of 
left testicular prosthesis and removal of the right 
testicular prosthesis and that a diagnosis of prior 
orchiopexy, right and retracted right testicle was made.  The 
service medical records also record a history of right 
orchiopexy at the ages of 12 and 32, bilateral testicular 
prosthesis at the age of 12, and revision of left and removal 
of right with orchiopexy at right age 32.  Based on the 
foregoing and in spite the veteran's assertions which 
maintain that on induction examination, findings were 
negative, the Board finds that the veteran's disability 
existed prior to service and in this case, the presumption of 
soundness at the time of entry into service is not in effect.  
38 U.S.C.A. §§ 1131, 1132; 38 C.F.R. § 3.304(b).

Because the veteran's atrophy of the testicle disability 
manifested prior to service, entitlement to service 
connection must be predicated on a finding that that disorder 
was aggravated by service.  As noted above, in order to 
establish entitlement to service connection by aggravation, 
the evidence of record must show that the veteran's 
disability increased in the underlying pathology during 
service, beyond the normal progression of the disease.  38 
C.F.R. § 3.306(a).

In this regard, the Board initially notes that there is no 
competent evidence of record demonstrating that the veteran's 
testicular atrophy increased in severity while in service or 
during inactive duty for training.  

As briefly indicated above, a medical report from Spartanburg 
General Hospital dated from October 1980 to July 1981 show 
that the veteran was admitted for orchiopexy and possible 
microvascular anastomosis and transplantation of the right 
testicle.  At that time, the veteran gave a history of a left 
orchiectomy for trauma many years before.  On admission, the 
veteran had a right orchiopexy, which was retracted up 
against the abdominal wall and azoospermia and low serum 
testosterone.  A testosterone oral supplement was prescribed.  
The records also show that in 1981, the veteran had an 
orchiopexy so that he could be inducted into the armed 
forces.  At that time, findings revealed an absent left 
testicle with very hard testicular prostheses with a small 
and retracted right testicle.  The reports show that the 
veteran underwent an insertion of left testicular prosthesis 
to adult size, removal of right testicular prosthesis, and 
right orchiopexy and microvascular anastomosis.  The final 
diagnosis was prior orchiopexy, right and retracted right 
testicle.  

The service medical records show that on a July 1987 Report 
of Medical History report, right orchiopexy at the ages of 12 
and 32, bilateral testicular prosthesis at the age of 12, and 
revision of left and removal of right with orchiopexy at 
right age 32 was noted.  

The service medical records associated with a period of 
reserve service show that on medical examination in September 
1990, atrophy of the right testicle- old injury, takes 
testosterone was noted.  Thereafter, an October 1990 urology 
medical report shows that the veteran had a left orchidectomy 
at the age of about 7 because of trauma and noted that the 
veteran received treatment.  The records also show that in 
March 1991, after noticing a bump of the right groin, the 
veteran complained of tenderness of the area.  The veteran 
was prescribed testosterone for testicular atrophy.  
Thereafter, no additional complaints of or findings 
associated with testicular atrophy were noted.  

The evidence of record also consists of numerous VA 
outpatient treatment reports from VAMC's in North Carolina 
and South Carolina extending from August 1988 to July 1998.  
The treatment reports generally show that in October 1986, 
the veteran received treatment for atrophy of the right 
testicle and in January 1987, he gave a history of 
testosterone deficiency secondary to injury documented in 
California.  In addition, included within the reports is a 
July 1987 neurology report, in which the veteran gave a 
history of incurring a trauma to one testicle in service and 
stated that he had received testosterone injections since 
1979 because of atrophy of the remaining testes.  The reports 
document a diagnosis of hypotestosterone secondary to 
testicular atrophy.  

At his personal hearing in August 1997 and July 1998, the 
veteran stated that prior to service, he did not experience 
any sexual dysfunction but while in service he had difficulty 
obtaining an erection and sought treatment.  At that time, he 
was told that he did not produce enough testosterone and was 
placed on Depo-testosterone, corticosteroids.  The veteran 
then stated that for a while, the problem was alleviated but 
shortly thereafter, the problems returned and he still 
experiences sexual dysfunction and testicular atrophy.  

In this case, there is no competent evidence demonstrating 
that the veteran's testicular atrophy underwent an increase 
in severity while in service or during any inactive for duty 
periods.  The evidence of record merely shows that while in 
service the veteran received testosterone treatment for his 
pre-existing disability and that he continues to receive 
treatment.  As noted above, the usual effects of medical 
treatment in service, having the effect of ameliorating 
conditions incurred before enlistment will not be considered 
service-connected unless that injury is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b)(1).  Here, the clinical 
data shows that prior to service the veteran underwent a 
bilateral insertion of testicular prosthesis to adult size, 
removal of right testicular prosthesis, and right orchiopexy 
with microvascular anastomosis.  The record then shows that 
the veteran was prescribed testosterone supplements, that he 
continued to receive treatment for the disorder in service 
and during inactive duty for training, and continues to 
receive treatment subsequent to service.  The record is 
devoid of any medical evidence suggesting that the disorder 
was aggravated by service or increased in severity while in 
service.  In this case, the record shows that the veteran's 
testicular atrophy pre-existed service and the disorder was 
not aggravated by service or any events from service to 
include inactive duty for training.  

In this case, the only evidence of record indicating that the 
testicular atrophy underwent an increase in severity while in 
service is the veteran's testimony and contentions set forth 
on appeal.  With regard to the veteran's testimony, the Board 
acknowledges that the veteran is a licensed practical nurse; 
however, even though he is medically trained, there is no 
evidence of record that he has special knowledge in urology.  
The record is devoid of any objective qualified medical 
opinion indicating that the veteran's testicular atrophy was 
aggravated by service or any events during the veteran's 
active duty training period.  In light of the other medical 
evidence of record, the Board finds that the veteran's 
opinion regarding his disability is insufficient to well 
ground his claim.  Black v. Brown, 10 Vet. App. 279 (1997).  
That is, in the absence of any clinical data indicating that 
his testicular atrophy disorder underwent any increase in 
severity while in service or during inactive duty for 
training, the veteran's account of his current condition 
cannot suffice to provide the requisite medical evidence of 
in-service aggravation of a pre-existing disability.  Black, 
supra; Espiritu, supra.  

Left bundle branch block

The veteran also seeks service connection for left bundle 
branch block.  In this case, the veteran's claim is not well 
grounded.  There is no competent evidence of record 
demonstrating that the veteran's left bundle branch block is 
the result of a disease or disability for which service 
connection may be granted.  

In this case, the relevant evidence of record consists of a 
September 1985 cardiology medical report, showing that the 
veteran gave a history of chest pain and that an exercise 
test revealed evidence of a left bundle branch block in Stage 
V.  However, at that time, cardiac catheterization showed 
normal cardiac function and normal coronary arteries.  In 
addition, electrocardiogram (ECG) and chest x-rays were 
normal.  The assessment was normal examination and documented 
exercise induced (not related), left bundle branch block.  In 
the discussion, it was noted as rate related left bundle 
branch block was not disqualifying.  

The service administrative and medical records thereafter 
show that in June 1989, the Chief of Professional Services 
inquired about the emergence of the veteran's left bundle 
branch block during the stress test and the examiner's 
position which indicated that the veteran could return to 
work.  The reports then show that on cardiology examination 
in June 1989 continued complaints of a history of chest pain 
was noted and on late exercise tolerance test, left bundle 
branch block was again noted.  A thallium exercise tolerance 
test conducted at the same time was reported as 
indeterminate.  

Thereafter, the service medical records show that on 
examination in September 1990, findings associated with the 
veteran's heart including chest x-rays were normal although 
rate dependent left bundle branch block was noted.  On the 
Report of Medical History in September 1990, the veteran 
recalled receiving treatment for left bundle branch block and 
the examiner noted left bundle branch block, history rate 
dependent.  

Thereafter, the evidence is devoid of any complaints of or 
findings associated with a heart disorder or disease.  

In this regard, the record shows that the veteran's claim is 
not well grounded.  The Board acknowledges the evidence of 
record demonstrating the presence of a left bundle branch 
block; nevertheless, a diagnosis of a heart disease has not 
been made and the finding of a left bundle branch block is 
not a disability as recognized by VA law and regulation.  Id.  
For VA purposes, the term "disability" means an impairment in 
earning capacity as the result of disease, injury or their 
residuals rather than to the disease, injury, or defect 
itself, and such disability, for entitlement to VA 
compensation, must resulting from personal injury incurred or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury.  38 U.S.C.A. §§ 101(24), 1131, 1137 (West 
1991); See Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 
(1998).

As noted above, for service connection there must be a 
current disability which is shown to have a definitive 
relationship to an injury or disease or event in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, no heart disease or disability is shown.  The veteran's 
left bundle branch block may be a variant of normal or, at 
most, is a defect, not a disability.  Without evidence 
showing that heart disease or a heart disability is present, 
no plausible claim for service connection can be presented, 
and the claim is not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992); Rabideau, 2 Vet. App. 
at 144 (1992).

In addition, in the alternative, even assuming that the 
veteran's left bundle branch block is a current "disability" 
within the meaning of the statute, there is no competent 
evidence of record demonstrating that the disorder was 
incurred in service or aggravated during inactive duty for 
training.  Thus, the claim would remain well grounded, on the 
basis of the absence of evidence of the incurrence or 
aggravation of disease or injury during service and the 
absence of aggravation during inactive duty for training.

The Board also recognizes the veteran's testimony presented 
at his personal hearings held in August 1997 and July 1998.  
During the hearings, the veteran stated that because of the 
prescribed testosterone medication, he developed an 
abnormality of the heart.  He added that testosterone over a 
sustained period of time with smoking, in conjunction with 
smoking, nicotine, caused the disorder.  The veteran also 
stated that he was told to stop smoking but he has been 
unsuccessful.  The veteran added that since the last year and 
a half, he has not experienced problems with angina or 
pectoris.  

The Board acknowledges the veteran's hearing testimony.  
However, as noted above, service connection for testicular 
atrophy is not in effect.  Therefore, entitlement to service 
connection for left bundle branch block as secondary to 
prescribed medication for testicular atrophy cannot be 
established.  See generally 38 C.F.R. § 3.310 (1998).  In 
addition, there is not competent evidence of record showing 
that the veteran has any heart disorder or disease.  Left 
bundle branch is not a disease or injury contemplated by VA 
regulation, it is a defect.  In view of the foregoing and in 
spite of the veteran's medical background, his claim is not 
well grounded.  The clinical data is devoid of any findings 
demonstrating the presence of a heart disorder or disability.  
The veteran's testimony is insufficient to provide the 
requisite medical evidence of a current disability.  See 
Black, supra; Espiritu, supra.  The veteran's claim is 
denied.

Bilateral foot disorder 

The veteran also seeks service connection for a bilateral 
foot disorder.  In this case, review of the record indicates 
that the veteran has submitted a well-grounded claim.  The 
VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal.  Id. 

As previously noted, for any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty, 
service connection may be warranted.  38 C.F.R. § 3.6(a). 

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The relevant evidence of record consists of the veteran's 
service medical records associated with his reserve duty.  
Included within the records is a May 1990 Statement of 
Medical Examination and Duty Status which shows that the 
veteran received treatment for injured foot stress fractures 
of the feet.  In the details of the accident, the report also 
shows that the veteran was injured while performing training.  
Thereafter a May 1990 report from the Moncrief Army Community 
Hospital shows that the veteran was placed on limited profile 
duty.  

The service medical reports, in relevant part, extending from 
May 1990 to June 1990 show that the veteran continued to 
express complaints associated with bilateral, fore- and mid-
foot pain.  A May 1990 Emergency Care and Treatment report 
shows complaints of a recurrent injury of the feet and an 
assessment of possible recurrent plantar fasciitis.  In 
addition, on a June 1990 clinical report, the veteran 
complained of pain of the feet and distal tibia and stated 
that the pain had been present intermittently for 
approximately 8 months.  It was also noted that the veteran 
had received treatment several times.  After examination and 
laboratory tests, impressions of degenerative joint disease, 
bilateral forefoot, plantar fasciitis, and chronic tinea 
pedis were made.

An August 1990 Statement of Medical Examination and Duty 
Status shows that the veteran received treatment for heel 
spur syndrome while on inactive duty status.  The report also 
shows that the injury was incurred in the line of duty.  
Thereafter, an August 1990 report from the Moncrief Army 
Community Hospital shows that the veteran was placed on 
limited profile duty.

Thereafter, the service medical records show continued 
treatment for a bilateral foot disorder.  On medical 
examination in September 1990 clinical evaluation of the 
veteran's feet was normal, but on the Report of Medical 
History, the veteran noted receiving treatment for bilateral 
spurs of the heels.  In an October 1991 clinical entry, it 
was noted that the veteran was placed on limited physical 
profile as a result of bilateral pes planus and bilateral 
heel spurs.  In addition, an undated health record from the 
podiatry clinic shows that the veteran complained of 
bilateral foot pain, and although clinical findings were 
essentially normal, the assessments were pes cavus bilateral-
symptomatic and bilateral heel spur syndrome.

VA outpatient treatment reports extending from August 1988 to 
July 1998 generally show that the veteran received treatment 
for foot pain.  In particular, a May 1994 clinical entry 
shows that the veteran complained of bilateral foot pain, 
mild swelling, and redness of the feet.  He added that he had 
a history of feet problems and decreased range of motion.  In 
July 1996, an impression of plantar fasciitis most likely 
secondary to pes cavus foot defect and on orthopedic 
examination in October 1996, a diagnosis of bilateral plantar 
fasciitis was made.

On VA examination in November 1996, the veteran stated that 
he sustained a fall in 1991 involving the feet and stated 
that he has had pain and difficulty running since that time.  
The veteran also stated that he participated in physical 
therapy; however, he still had pain and related the pain to 
the bone spurs.  On examination, there was tenderness to 
palpation over the medial and lateral tuberosities of the 
calcanei as well as over the course of the plantar fascia to 
its insertion at the midfoot and metatarsal heads.  The 
veteran could raise and heel and toe walk without difficulty.  
The impression was bilateral foot pain, most likely secondary 
to chronic plantar fasciitis.  

At his personal hearing in August 1997 and July 1998, the 
veteran stated that prior to attending inactive duty for 
training, he did not have problems running and performing 
physical therapy tests.  However, after being assigned to the 
Apache Training Brigade in May 1990, he experienced trauma of 
the feet and heels during night operations.  The veteran then 
explained circumstances surrounding the incident where he 
jumped out of a truck and landed on a rock.  He recalled 
experiencing pain of the legs, ankles, and feet and recalled 
that x-rays of the feet revealed spurs and fractures.  During 
the hearing, the veteran also stated that as a nurse, he 
stood on his feet for prolonged periods and the foot disorder 
interfered with employment.  He also stated that a diagnosis 
of plantar fasciitis had been made.

After carefully reviewing and weighing the relevant evidence 
of record, the Board finds that service connection for a 
bilateral foot disorder is warranted.  The veteran's 
bilateral foot disorder was incurred during inactive duty for 
training.  As shown above, the evidence shows that while on 
inactive duty for training in May 1990, the veteran 
complained of pain of the feet and received treatment.  The 
May 1990 Statement of Medical Examination and Duty Status 
report shows that the injury was incurred while performing 
training.  The records also show that in August 1990 the 
veteran reinjured his feet and that bilateral heel spur 
syndrome was noted.  Again at that time, the Statement of 
Medical Examination and Duty Status report shows that the 
injury was incurred in the line of duty.  Thereafter, the 
records show that the veteran continued to receive treatment 
for bilateral heel spurs and plantar fasciitis.  On VA 
examination in November 1996, the diagnosis was bilateral 
foot pain, most likely secondary to chronic plantar 
fasciitis.  Here, the probative and persuasive evidence of 
record shows that the veteran incurred a foot disorder during 
inactive duty for training, that he received treatment and 
that he continues to receive treatment.  In addition, on the 
May and August 1990 Statement of Medical Examination and Duty 
Status report, incurred in the line of duty was noted.  The 
Board therefore finds that the evidence supports the 
veteran's claim of entitlement to service connection for a 
bilateral foot disability.  38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for testicular atrophy is 
denied.

Entitlement to service connection for a left bundle branch 
block is denied.

Entitlement to service connection for bilateral foot disorder 
is granted. 


REMAND

The veteran also seeks entitlement to increased rating for 
residuals of excision of the septal papilloma with left 
rhinotomy and for residuals of a right shoulder injury with 
impingement syndrome.  Regarding the foregoing, review of the 
record indicates that the veteran has submitted well-grounded 
claims.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

For residuals of excision of the septal papilloma with left 
rhinotomy, review of the record shows that in October 1986, 
the veteran underwent a left lateral rhinotomy with excision 
of septal papilloma and in January 1987, he underwent a 
septoplasty and bilateral turbinate reduction.  VA outpatient 
treatment reports thereafter extending from August 1988 to 
March 1995 show that the veteran continued to receive 
treatment for recurrent epistaxis.

At his personal hearings in August 1997 and July 1998, the 
veteran stated that his nose disorder causes a foul odor that 
permeated into his mouth.  The odor alienated him from others 
and hindered relations with his spouse.  The veteran also 
complained of recurrent epistaxis and headaches.  

After reviewing the evidence of record, it appears as though 
the veteran has not received a VA examination in order to 
determine the severity of his nose disability and it affects 
on his lifestyle and employment.  In view of the foregoing, 
additional development is warranted. 

Regarding the residuals of a right shoulder injury with 
impingement syndrome, VA outpatient treatment report 
extending from July 1996 to July 1998 show treatment for pain 
of the right shoulder with limitation of motion.  The reports 
also show continued treatment for pain and recurrent 
dislocation/subluxation of the right shoulder disorder.  
Complaints of pain on lifting certain motions and 
interference with employment duties such as performing 
cardiopulmonary resuscitation, was also noted..  

The evidence of record also shows that in October 1996, the 
veteran underwent went a right distal clavicle resection and 
acromioplasty.  Also, on VA examination in November 1996, 
after examination, the impression was impingement syndrome of 
right shoulder, 30 days status post acromioplasty.  The 
examiner also stated that it was difficult to assess the 
veteran's functional status at that time since the veteran 
still had significant discomfort secondary to the surgical 
procedure and because rehabilitation had progressed slowly. 

In addition, in a recent U.S. Court of Appeals for Veterans 
Claims (Court) decision, Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999), the Court held that in cases 
involving an initial rating, an SOC for an "increased 
evaluation" rather than for a disagreement with an original 
rating award was inadequate.  The Court determined that the 
RO failed to issue an SOC in response to the appellant's 
timely filed NOD as to his appeal of the initial rating of 
his service-connected disability.  Therefore, a remand was 
required pursuant to Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam), for the issuance of an SOC.

Considering the foregoing, the Board is of the opinion that 
in order to adequately evaluate the veteran's above-noted 
service-connected disabilities, a subsequent VA examination 
is necessary.  In addition, further evaluation would be 
helpful, especially on the issues of whether or to what 
extent the veteran's symptoms associated with his disability 
affect employment and daily activities.  VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.

The Court has held that the duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the VA to return the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, in view of the foregoing, this matter is 
REMANDED for the following actions:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
left shoulder and nose disabilities since 
November 1996.  After any further 
necessary information and authorization 
are obtained from the veteran, the RO 
should obtain copies of pertinent medical 
records, VA or private.  Any records 
obtained should be incorporated into the 
veteran's claims folder.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity of the service-
connected right shoulder disability.  On 
the examination, all findings should be 
recorded in detail, including range of 
motion of the right shoulder recorded in 
degrees, and all indicated studies should 
be conducted.  The examination report 
should include a full description of the 
veteran's symptoms and clinical findings.  
The examiner should comment on the 
veteran's complaints of pain and should 
provide an opinion regarding the degree 
to which the pain claimed by the veteran 
could limit functional ability, including 
during any during flare-ups or when the 
joint is used repeatedly over a period of 
time.  The examiner should also determine 
whether any weakened movement, excess 
fatigability or incoordination is present 
and if so, its impact on the range of 
motion.  In particular, the examiner 
should address the level of functional 
impairment as it affects the veteran's 
industrial adaptability.  A comprehensive 
report, which separately addresses the 
aforementioned factors pertaining to the 
veteran's shoulder, as well as the 
history of the veteran's disability, 
should be provided.

3.  The veteran should be afforded an 
examination by an ear, nose, and throat 
specialist, in order to determine the 
severity of his service-connected 
residuals of excision of the septal 
papilloma with left rhinotomy.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner is requested 
to identify, if possible, those symptoms 
that are attributable to the veteran's 
nasal disability.  The examiner should 
state whether the veteran experiences 
headaches, recurrent epistaxis, and 
resulting malodorous fumes and, if so, 
whether they are part and parcel of the 
service-connected disability.  A complete 
rationale should be given for any 
opinions or conclusions expressed.

Copies of pertinent documents from the 
veteran's claims folder should be 
provided to the examiner for review prior 
to the examination.

4.  The RO should then review all of the 
evidence-produced regarding the veteran's 
claims, and in light of such evidence and 
any further clarification received from 
the veteran, should fully address the 
increased rating claims, to include the 
question of the propriety of the initial 
rating assigned per Fenderson, noted 
above.  If the veteran's claim remains in 
a denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures. No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 21 -


